     Case 4:18-cr-02417-RCC-LCK Document 64 Filed 10/15/19 Page 1 of 1



 1
 2
 3
 4
 5                       IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7
 8    United States of America,                          No. CR-18-02417-001-TUC-RCC (LCK)
 9                  Plaintiff,                           ORDER
10    v.
11    Ahmad Suhad Ahmad,
12                  Defendant.
13
14           This matter having been referred for a second pretrial status conference pursuant
15    to FED.R.CRIM.P.50 and LRCIV. 7.2(a) and LRCRIM.12.1, Rules of Practice of the U.S.
16    District Court for the District of Arizona;
17           IT IS ORDERED that a Pretrial Status Conference is set for Monday,
18
      October 28, 2019 at 10:00 a.m. before U.S. Magistrate Judge Lynnette C Kimmins,
19
      Courtroom 5F.
20
             IT IS FURTHER ORDERED that before the status conference, counsel shall
21
      meet and confer in good faith to discuss discovery, disclosure and any other matter which
22
23    will aid in the prompt disposition of this case.

24
25          Dated this 15th day of October, 2019.

26
27
28
